    Case: 1:20-cr-00299 Document #: 34 Filed: 09/15/20 Page 1 of 2 PageID #:109




           STANDING ORDER FOR ALL CRIMINAL CASES ASSIGNED TO
                  JUDGE DOW AS OF SEPTEMBER 15, 2020

       This order will be entered in all criminal cases pending before Judge Dow
as of September 15, 2020, and pertains to the setting and resetting of matters
during the COVID-19 pandemic and the efforts to reopen the courthouse
consistent with social distancing and other protocols related to the ongoing
public health crisis. Until further notice, Judge Dow will be operating on a “B”
calendar, with criminal proceedings scheduled in the mornings on Mondays,
Wednesdays, and Thursdays every other week (including the week of September
14), and criminal proceedings in the mornings on Tuesdays and Fridays in the next
week (including the week of September 21), and so on.

        During this time, routine matters will continue to be handled to the extent
possible through written status reports that will update the Court on discovery,
anticipated motions, expected changes of plea, and requests for trial dates. To
facilitate the rescheduling of all of these matters, the Court directs counsel in
every criminal case to confer and file a joint status report no later than three
business days before each scheduled status hearing. If counsel believe that a
telephone status conference would be useful, they should so indicate in their joint
status report. Counsel should indicate in every joint status report whether the
parties agree to exclude time under the Speedy Trial Act until the next scheduled
event in the case. For arraignments, changes of plea, and sentencings, defense
counsel also should indicate whether the Defendant consents to proceeding by
video conference or telephone to the extent permitted under the CARES Act.

       Jury trials have resumed in this District, but on a limited basis due to the
need to observe social distancing and all other CDC and government imposed
and recommended safety protocols. Only one trial may commence each day
because all voir dire will be conducted in the Ceremonial Courtroom to permit
social distancing of the large group required to select a jury. Given the number of
judges in the building and the volume of trials that need to be reset since March,
as well as those already set for the rest of this year, it will take a considerable
amount of time to catch up on the backlog. This Court has a week-long jury trial
set for October 5 and has requested another trial date on November 2. The Court
will continue to place requests to the Re-Start Committee for trial dates as parties
indicate that they are ready for trial, following the prioritization set out by the
    Case: 1:20-cr-00299 Document #: 34 Filed: 09/15/20 Page 2 of 2 PageID #:110




Committee. Trials that previously been postponed for Defendants who are in
custody will get top priority. The Court will update counsel as quickly as possible
when further information becomes available in regard to which trials will go
forward on which dates. Once a jury is selected in the Ceremonial Courtroom, the
remainder of the trial will be held in Judge Dow’s regular courtroom on the 23rd
floor, although many special protocols will be in place to ensure to the maximum
extent possible the safety of all concerned. If any parties are mutually agreeable
to a bench trial, they may contact the Courtroom Deputy at any time.

       The Court thanks all counsel and parties for their patience as we all
endeavor to work through the current public health crisis in a manner that
protects the rights of all litigants as well as the safety of litigants, lawyers, court
staff, and the public. If anyone has questions about this order, please email the
Courtroom Deputy at Carolyn_Hoesly@ilnd.uscourts.gov and we will respond as
quickly as possible.



Dated: September 15, 2020                     ______________________________
                                              Robert M. Dow, Jr.
                                              United States District Judge




                                          2
